Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Luling Care Center,
(CCN: 67-6292),

Petitioner,
v.
Centers for Medicare & Medicaid Services
Docket No. C-13-884
Decision No. CR4082

Date: July 31, 2015

DECISION

In this case, we again consider a long-term-care facility’s obligation to investigate and
report allegations of abuse made by someone whom facility staff consider unreliable.

Petitioner, Luling Care Center, is a long-term-care facility, located in Luling, Texas, that
participates in the Medicare program. Based on a complaint investigation survey,
completed March 22, 2013, and a follow-up survey, completed May 16, 2013, the
Centers for Medicare & Medicaid Services (CMS) determined that, from March 17
through June 11, 2013, the facility was not in substantial compliance with Medicare
program requirements and that, from March 17 through 22, its deficiencies posed
immediate jeopardy to resident health and safety. CMS imposed civil money penalties
(CMPs) of $6,550 per day for six days of immediate jeopardy, followed by $200 per day
for 81 days of substantial noncompliance that was not immediate jeopardy. Petitioner
appeals, and CMS has moved for summary judgment.

As discussed below, the undisputed evidence establishes that, from March 17 through
June 11, 2013, the facility was not in substantial compliance with Medicare program
requirements and that, from March 17 through 22, 2013, its substantial noncompliance
posed immediate jeopardy to resident health and safety. The penalties imposed are
reasonable.

Background

The Social Security Act (Act) sets forth requirements for nursing facilities to participate
in the Medicare program, and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act § 1819. The
Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the Medicare
program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 CFR. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance. Act § 1864(a);
42 C.F.R. § 488.20. Each facility must be surveyed annually, with no more than 15
months elapsing between surveys. Facilities must be surveyed more often, if necessary,
to ensure that identified deficiencies are corrected. Act § 1819(g)(2)(A); 42 C.F.R.

§§ 488.20(a), 488.308. The state agency must also investigate all complaints. Act

§ 1819(g)(4).

In this case, surveyors from the Texas Department of Aging and Disability Services (state
agency) completed a complaint investigation survey on March 22, 2013. Based on their
findings, CMS determined that the facility was not in substantial compliance with
multiple program requirements, specifically:

e 42 CFR. § 483.13 (c)(1)(i)-(iii), (c)(2)-(4) (Tag F225 — staff treatment of
residents: investigate/report allegations of abuse), at scope and severity level L

(widespread immediate jeopardy);

e 42 C.F.R. § 483.13(c) (Tag F226 — policies to prohibit abuse and neglect) at scope
and severity level L;

e 42 C.F.R. § 483.75 (Tag F490 — administration) at scope and severity level L; and
© 42 C.F.R. § 483.75(e)(2)-(3) (Tag F494 — administration: nurse aide training) at
scope and severity level E (pattern of substantial noncompliance that causes no
actual harm with the potential for more than minimal harm).!

CMS Ex. 3.

Surveyors returned to the facility and completed a follow-up survey on May 16, 2013.
Based on these findings, CMS determined that the facility’s deficiencies no longer posed
immediate jeopardy but that its substantial noncompliance continued. CMS exhibits
(Exs.) 2,4. Thereafter, CMS determined that the facility returned to substantial
compliance on June 12. CMS Ex. 5.

CMS imposed against the facility CMPs of $6,550 per day for six days of immediate
jeopardy (March 17 through 22) and $200 per day for 81 days of substantial
noncompliance that was not immediate jeopardy (March 23 through June 11), for a total
penalty of $55,500 ($39,300 + $16,200 = $55,500). CMS Ex. 5.

Petitioner timely requested review.

CMS now moves for summary judgment, which Petitioner opposes. In addition to its
motion and brief (CMS Br.), CMS submits 24 exhibits, which are numbered CMS Exs. 1-
22 and 25-26 (numbers 23 and 24 were not used). Petitioner submits its own brief and
response to CMS’s motion (P. Br.), with no additional exhibits.

Issues
The issues before me are:

1. Was the facility in substantial compliance with Medicare participation
requirements from March 17 through June 11, 2013;

2. If, from March 17 through 22, the facility was not in substantial compliance with
Medicare participation requirements, did its deficiencies then pose immediate
jeopardy to resident health and safety; and

3. If the facility was not in substantial compliance with Medicare participation
requirements, are the penalties imposed reasonable.

' Although Petitioner appealed all four of the deficiencies cited, CMS has not pursued
the deficiencies cited under section 483.75(e)(2)-(3).
Discussion

Summary judgment. Summary judgment is appropriate if a case presents no genuine
issue of material fact, and the moving party is entitled to judgment as a matter of law.
Ill. Knights Templar Home, DAB No. 2274, at 3-4 (2009), and cases cited therein.

The moving party may show the absence of a genuine factual dispute by presenting
evidence so one-sided that it must prevail as a matter of law, or by showing that the non-
moving party has presented no evidence “sufficient to establish the existence of an
element essential to [that party’s] case, and on which [that party] will bear the burden of
proof at trial.” Livingston Care Ctr. v. Dep’t of Health & Human Servs., 388 F.3d 168,
173 (6th Cir. 2004) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). To
avoid summary judgment, the non-moving party may not simply rely on denials, but must
act affirmatively by tendering evidence of specific facts showing that a dispute exists.
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 n.11 (1986); Zl.
Knights Templar, DAB No. 2274, at 4; Livingston Care Ctr., DAB No. 1871, at 5 (2003).
See also Vandalia Park, DAB No. 1939 (2004); Lebanon Nursing & Rehab. Ctr., DAB
No. 1918 (2004).

In examining the evidence for purposes of determining the appropriateness of summary
judgment, I must draw all reasonable inferences in the light most favorable to the non-
moving party. Brightview Care Ctr., DAB No. 2132, at 2, 9 (2007); Livingston Care
Ctr., 388 F.3d at 172; Guardian Health Care Ctr., DAB No. 1943, at 8 (2004); but see,
Brightview, DAB No. 2132, at 10 (entry of summary judgment upheld where inferences
and views of non-moving party are not reasonable). However, drawing factual inferences
in the light most favorable to the non-moving party does not require that I accept the non-
moving party’s legal conclusions. Cf Guardian Health Care Ctr., DAB No. 1943, at 11
(“A dispute over the conclusion to be drawn from applying relevant legal criteria to
undisputed facts does not preclude summary judgment if the record is sufficiently
developed and there is only one reasonable conclusion that can be drawn from those
facts.”).

1. CMS is entitled to summary judgment because the undisputed evidence
establishes that the facility’s administration and staff did not immediately
report or thoroughly investigate a resident’s allegations of abuse; and they
made no efforts to prevent potential abuse while an investigation was
pending. The facility was therefore not in substantial compliance with 42
CE.R. §§ 483.13(c); 483.13(c)(1)(ii)-(iii),(2)-(4;) and 483.75.

> My findings of fact and conclusions of law are set forth, in bold and italics, as captions
in the discussion section of this decision.
Program requirements. ““Abuse” means the willful infliction of injury, unreasonable
confinement, intimidation, or punishment with resulting physical harm, pain, or mental
anguish. 42 C.F.R. § 488.301.

Facility residents have the right to be free from verbal, sexual, physical, and mental
abuse. 42 C.F.R. § 483.13(b). To this end, a facility must develop and implement
written policies and procedures that prohibit mistreatment, neglect, and abuse of
residents. 42 C.F.R. § 483.13(c). It must ensure that all alleged violations are reported
immediately to the facility administrator and appropriate state officials. The facility must
ave evidence that all alleged violations are thoroughly investigated, and it must prevent
further potential abuse while the investigation is in progress. The results of all
investigations must be reported to the administrator (or designated representative) and to
the appropriate state officials within five working days of the incident. If the violation is
verified, the facility must take appropriate action. 42 C.F.R. § 483.13(c)(2), (3), and (4)
(Tags F225, F226).

The facility must also be governed in a manner that enables it to use its resources
effectively and efficiently to attain or maintain the highest practicable physical, mental,
and psychosocial well-being of each resident. 42 C.F.R. § 483.75 (Tag F490).

The incident. Resident 1 (R1) was a 60-year old man, who suffered from a long list of
impairments, including epilepsy, recurrent seizures, depression, hereditary peripheral
neuropathy, muscle weakness, and anxiety. CMS Ex. 20 at 1, 20, 41. He required total
assistance for activities of daily living. CMS Ex. 10 at 1; CMS Ex. 20 at 12, 16-17.

The parties agree that, on March 16, 2013, two nurse aides (referred to as “A” and “B”)
were providing R1with incontinent care, when he accused Nurse Aide B of inappropriate
touching; he started yelling “rape.” Then or sometime thereafter, he also claimed that
Nurse Aide B put a sheet over his head and hit him in the face.* He repeated the
accusations to a medication aide (referred to as “Medication Aide C”), who entered the
room. CMS Ex. 1 at 4, 6-8; CMS Ex. 10 at 2, 4; CMS Ex. 15 at 1, 3; see P. Br. at 2, 3.
Not one of these staff members reported R1’s allegations. The following day, R1
complained to a third nurse aide, who reported his allegations to the charge nurse on duty
and then called the Director of Nursing (DON) to report the incident. CMS Ex. | at 6;
CMS Ex. 14; CMS Ex. 15 at 4, 6; CMS Ex. 22 at 3 (Martin Decl. 4 7); see P. Br. at 3.

> Petitioner questions when R1 first claimed that a nurse aide hit him and suggests that
he made no such claim to Nurse Aides A and B or Medication Aide C. P. Br. at 2, but
see CMS Ex. 10 at 2, 4. For summary judgment purposes, I accept Petitioner’s position
but find it not material.
In the meantime, an unidentified person or persons reported the abuse allegations to the
state agency. CMS Ex. 22 at 1-2, 4-5 (Martin Decl. fj 3,4, 7). A state survey team
arrived at the facility on March 22 to investigate the charges. CMS Ex. 22 at 1 (Martin
Decl. § 3).

Failures to report. CMS faults the facility for its response to R1’s allegations of abuse.
First, CMS maintains that the facility violated the regulations and its own policies
because Nurse Aide A, Nurse Aide B, and Medication Aide C did not report R1’s
allegations to the facility’s administrators. Second, after a different nurse aide finally
told the DON, neither she nor any other facility representative immediately reported the
allegations to the state agency.

The facility’s written policies require staff to report immediately to the charge nurse any
incident of abuse or suspected abuse. The report should include the resident’s name, time
and place of the incident, name of alleged perpetrator, names of witnesses, an
examination of the resident, and physician notification. CMS Ex. 9 at 2.

Petitioner concedes that the nurse aides and the medication aide failed to report R1’s
allegations to the facility administration or to anyone else. CMS Ex. | at 7-8; CMS

Ex. 12; CMS Ex. 13; CMS Ex. 14; CMS Ex. 22 at 2-5 (Martin Decl. § 7); CMS Br. at 9;
P. Br. at 3. Petitioner also admits that the facility’s DON, who was the facility’s abuse
coordinator, did not report the allegations to the state agency until March 22, after the
survey team arrived at the facility. But, according to Petitioner, these employees were
not required to report the allegations. Petitioner alleges that the nurse aides and
medication aide were not required to report because they were present when R1 made the
allegations and knew them to be false.*

This argument ignores the plain language of the regulation — the facility “must ensure that
all alleged violations are reported immediately to the facility administrator” (emphasis
added) — and makes no practical sense. Individual staff members are not given the option
of deciding whether to report allegations. As Judge Kessel pointed out in Somerset
Place, DAB CR2164, at 3 (2010), there is an “obvious reason” for the regulation’s
categorical requirement: It assures that the allegation will be reviewed by an unbiased
fact finder rather than an employee whose self-interest dictates that she not report.

* According to Petitioner, the nurse aide who finally reported the allegations acted
properly because she did not witness the incident and “could not attest to [the
allegations’] baselessness.” P. Br. at 3-4. But the medication aide did not witness the
incident either; she entered the room as Nurse Aide B was leaving, and R1 repeated the
allegations to her. CMS Ex. | at 8. According to Petitioner’s theory, she should have
reported the allegation. Of course, as this discussion underscores, all staff must report all
such allegations.
Petitioner also argues that, in failing to report the allegations to the state agency, the

DON acted in accordance with state and federal regulations. Under Texas state law, a
facility is required to report only if it “has cause to believe that the physical or mental
ealth or welfare of a resident has been or may be adversely affected by abuse, neglect, or
exploitation caused by another person. ...” P. Br. at 4 (citing 22 Tex. Admin. Code
§ 19.602(a)). According to Petitioner, because the federal regulation instructs facilities to
report allegations “in accordance with state law through established procedures,” the
federal regulation defers to the state law. So, because she ultimately found no abuse, the
DON was not required to report. P. Br. at 3-4.

Petitioner’s argument fails for several reasons. First, the phrase “in accordance with state
law through established procedures” refers to the procedures the facility should follow in
reporting the allegation; it does not address whether the facility must report. The
Departmental Appeals Board has consistently ruled that the facility must report a//
allegations, without regard to a state’s reporting requirements. The pertinent question is
not whether any abuse occurred or whether the facility had reasonable cause to believe

that any abuse occurred, but whether there is an allegation that facility staff abused a
resident. Britthaven, Inc., DAB No. 2018, at 15 (2006) (citing Cedar View Good
Samaritan, DAB No. 1897, at 11 (2003)).

Second, Petitioner’s argument does not consider the regulatory requirement that a facility
report the allegations “immediately.” The facility is required to report before it
completes its thorough investigation and is in a position to know whether the abuse
occurred. See P. Ex. 9 at 4 (facility abuse/neglect policy requiring that the facility
administrator or her designee “immediately obtain basic information required for a
telephonic report to the [state agency] if indicated per regulations . . . and make the report
before further investigation.”).

Third, even if I accepted the premise underlying Petitioner’s argument — that the federal
regulation defers to the state rule — Petitioner would not prevail here. Because R1
complained, the facility necessarily had “cause to believe” that his health or welfare
“may” have been “adversely affected by abuse . . . caused by another person.” I therefore
see no conflict between the state rule and the federal reporting requirement that all
alleged violations be reported.

Inadequate efforts to protect residents. CMS next alleges that the facility did nothing to
prevent potential abuse while its investigation was pending.

According to the facility’s written policies, when the charge nurse learns of the
allegation, she must examine the resident to determine the extent of the injury or the
absence of injury. She must immediately notify the facility administrator “regardless of

the hour or the severity of the allegation and/or injury.” CMS Ex. 9 at 3. “Employees
accused of resident abuse will be suspended from work and prohibited from Luling Care
Center until the administrator completes the investigation and the Quality Assurance
Committee meets to review the results of the investigation.” CMS Ex. 9 at 3 (emphasis
added).

No one examined R1 until the following day. According to the facility, the charge nurse
and DON each assessed R1, but he was not seen by a physician or at the hospital. CMS
Ex. 14; CMS Ex. 22 at 3 (Martin Decl. { 7).

Petitioner concedes that “no staff members were formally suspended” while the
investigation was pending. P. Br. at 4. In fact, the accused, Nurse Aide B, continued
working with residents throughout. CMS Ex. 19 at 3, 7, 8, 11 (showing that Nurse Aide
B worked on March 18, 19, 20).

Petitioner explains that the DON allowed Nurse Aide B to continue working because she
did not realize that Nurse Aide B was the alleged perpetrator. She thought that Nurse
Aide B was a witness, and the facility was not obligated to suspend an employee who
witnessed abuse but did not participate. P. Br. at 4. Petitioner acknowledges that the
DON did not suspend Nurse Aide A either and suggests, without support, that he “would
not be working anyway.” P. Br. at 4. The evidence does not support this assertion.”
Sign-in sheets indicate that Nurse Aide A worked on March 19 and 20. CMS Ex 19 at 3,
8. The Investigative Report, prepared by the DON, says that Nurse Aide A was not
scheduled to work on R1’s hall and would not be assigned to the resident “until [the]
allegation is cleared.” CMS Ex. 10 at 3. That an alleged abuser is not scheduled to work
with the alleged victim does not satisfy the regulation; the facility must protect all
residents from a potential abuser.

In any event, the facility plainly violated federal requirements and its own policies by
allowing an alleged abuser to continue offering resident care while an abuse investigation
was pending.

Inadequate investigation. Finally, CMS characterizes the facility’s investigation as
inadequate. The undisputed evidence amply supports CMS’s position.

> T am not required to accept unsupported allegations. As noted above, to withstand
summary judgment, the non-moving party must furnish evidence of a dispute concerning
a material fact. Illinois Knights Templar, DAB No. 2274, at 4. But even if Petitioner
established that Nurse Aide A were not scheduled to work while the investigation was
pending, that fact would not be material.
Petitioner concedes that, in her investigation report, the DON mistakenly identified Nurse
Aide A, rather than Nurse Aide B, as the alleged perpetrator. P. Br. at 3. I consider this a
serious error that establishes that the DON conducted an inadequate investigation. One
of the most — if not the most — critical elements of a complaint investigation is identifying
correctly the perpetrator of the alleged abuse. Yet, throughout her report, the DON
simply gets it wrong. CMS Ex. 10. To make this mistake, she had to have disregarded
all of the other reports and the witness statements. See CMS Ex. 15.

Preventing abuse. Thus, the facility was not in substantial compliance with 42 C.F.R.

§ 483.13(c). Staff did not immediately report to the facility administrator (or designee)
allegations of abuse. The individual charged with coordinating the facility’s response to
abuse allegations did not timely report to the appropriate state officials. The facility did
not follow its own policies for protecting its residents from abuse while an investigation
was pending and its investigation — which identified the wrong person as the alleged
perpetrator — was woefully inadequate. I also find that the facility failed to implement its
written policies and procedures that prohibit resident abuse. Multiple staff — including
the administrator’s designee — failed to satisfy the reporting requirements set forth in the
facility policies. The designee most responsible for implementing the policies
disregarded them in significant ways. She allowed an accused abuser to continue caring
for residents and she conducted an inadequate investigation. These deficiencies put the
facility out of substantial compliance with 42 C.F.R. § 483.13(c).

Administration. A finding of substantial noncompliance in the facility’s administration
may derive from findings of substantial noncompliance in other areas. Stone County
Nursing & Rehab. Ctr., DAB No. 2276, at 15-16 (2009).

[W]here a facility has been shown to be so out of compliance
with program requirements that its residents have been
placed in immediate jeopardy, the facility was not
administered in a manner that used its resources effectively to
attain the highest practicable physical, mental, and
psychosocial well-being of each resident.

Odd Fellow & Rebekah Health Care Facility, DAB No. 1839, at 7 (2002); Asbury Ctr. at
Johnson City, DAB No. 1815, at 11 (2002). As discussed below, I find that the facility’s
deficiencies posed immediate jeopardy to resident health and safety, which, by itself,
justifies the finding that the facility was not in substantial compliance with 42 C.F.R.

§ 483.75.

Moreover, as the above discussion establishes, the failures here were directly attributable
to administrative, as well as staff, failures. The facility’s administration disregarded
facility policies in failing to investigate thoroughly and report allegations of resident
abuse. It also fell short in protecting residents from a potential abuser. The facility was
10

therefore not administered in a manner that used its resources effectively to attain or
maintain the highest practicable physical, mental, and psychosocial well-being of its
residents and was not in substantial compliance with 42 C.F.R. § 483.75.

2. CMS’s determination that, from March 17 through 22, 2013, the facility’s
deficiencies posed immediate jeopardy to resident health and safety is not
clearly erroneous.

Immediate jeopardy. Immediate jeopardy exists if a facility’s noncompliance has caused
or is likely to cause “serious injury, harm, impairment, or death to a resident.” 42 C.F.R.
§ 488.301. CMS’s determination as to the level of a facility’s noncompliance (which
would include an immediate jeopardy finding) must be upheld unless it is “clearly
erroneous.” 42 C.F.R. § 498.60(c)(2). The Board has observed repeatedly that the
“clearly erroneous” standard imposes on facilities a “heavy burden” to show no
immediate jeopardy, and has sustained determinations of immediate jeopardy where
CMS presented evidence “from which ‘[o]ne could reasonably conclude’ that immediate
jeopardy exists.” Barbourville Nursing Home, DAB No. 1962, at 11 (2005) (citing
Florence Park Care Ctr., DAB No. 1931, at 27-28 (2004)); cf’ Daughters of Miriam Ctr.,
DAB No. 2067, at 7, 9 (2007).

Here, multiple facility employees — including the employee specifically charged with
implementing the facility’s abuse policies — repeatedly disregarded those policies in
critical respects: reporting, protecting the residents, and investigating. Such disregard of
the policies in place to protect residents from abuse puts those residents at risk, and the
situation is likely to cause serious harm. CMS’s determination that the deficiencies posed
immediate jeopardy to resident health and safety is therefore not clearly erroneous.

3. The penalties imposed — $6,550 per day for the days of immediate jeopardy
and $200 per day for the days of substantial noncompliance that was not
immediate jeopardy — are reasonable.

To determine whether the CMPs are reasonable, I apply the factors listed in 42 C.F.R.

§ 488.438(f): 1) the facility’s history of noncompliance; 2) the facility’s financial
condition; 3) factors specified in 42 C.F.R. § 488.404; and 4) the facility’s degree of
culpability, which includes neglect, indifference, or disregard for resident care, comfort
or safety. The absence of culpability is not a mitigating factor. The factors in 42 C.F.R.
§ 488.404 include: 1) the scope and severity of the deficiency; 2) the relationship of the
deficiency to other deficiencies resulting in noncompliance; and 3) the facility’s prior
history of noncompliance in general and specifically with reference to the cited
deficiencies.

I consider whether the evidence supports a finding that the amount of the CMP is at a
level reasonably related to an effort to produce corrective action by a provider with the
11

kind of deficiencies found, and in light of the above factors. I am neither bound to defer
to CMS’s factual assertions, nor free to make a wholly independent choice of remedies
without regard for CMS’s discretion. Barn Hill Care Ctr., DAB No. 1848, at 21 (2002);
Community Nursing Home, DAB No. 1807, at 22 et seg. (2002); Emerald Oaks, DAB
No. 1800, at 9 (2001); CarePlex of Silver Spring, DAB No. 1683, at 8 (1999).

Here, CMS imposed a penalty of $6,550 per day for the period of immediate jeopardy,
which is in the middle of the per-day penalty range for situations of immediate jeopardy
($3,050-$10,000). 42 C.F.R. §§ 488.408(e)(1)(iii), 488.438(a)(1)(i). The $200 per-day
penalty is at the low to very low end of the range for CMPs where substantial
noncompliance does not pose immediate jeopardy ($50-$3,000). 42 C.F.R.

§§ 488.408(d), 488.438(a)(1)(ii).

Although it claims otherwise, the facility has a poor compliance history. For at least the
five years preceding the March 2013 survey, it was consistently out of substantial
compliance with program requirements. In addition to multiple life safety code
deficiencies, the state agency cited it for health deficiencies that included problems with
preventing abuse and with administration.°

e In July 2012, the annual survey that preceded this complaint investigation, the
facility was not in substantial compliance with multiple program requirements at
the immediate jeopardy level: 42 C.F.R. §§ 483.10(b)(11) (Tag F157- notification
of changes); 483.20(k)(3) (Tag F281- services must meet professional standards of
quality); 483.25(/) (Tag F329- unnecessary drugs); 483.75 (Tag F490-
administration); and 483.75(j) (Tag F502- laboratory services). It was not in
substantial compliance with the regulation governing dietary services/sanitary
conditions (42 C.F.R. 483.35(i) — Tag F371) at scope and severity level F
(widespread noncompliance that caused no actual harm with the potential for more
than minimal harm). The facility paid a $7,500 CMP. CMS Ex. 26 at 1.

Petitioner points out that, after a follow-up survey, the state agency agreed to
reduce the immediate jeopardy findings, which I do not doubt. However,
according to the enforcement history, the period of immediate jeopardy ran from
July 3 through July 5. CMS Ex. 26 at 1. This does not establish a good
compliance history.

e In July 2011, the facility was not in substantial compliance with 42 C.F.R.
§ 483.10(b)(11) (Tag F157- notification of changes) at scope and severity level E
(pattern of noncompliance that caused no actual harm with the potential for more
than minimal harm) and 42 C.F.R. § 483.25(i) (Tag F325- nutrition), also at scope
and severity level E. CMS Ex. 26 at 2.

° | indicate in bold those earlier similar deficiencies.
12

e In May 2010, the facility was not in substantial compliance with multiple
requirements, including 42 C.F.R. 483.75(f) (Tag F498- administration:
proficiency of nurse aides) at scope and severity level E. CMS Ex. 26 at 2.

e In November 2009, the facility was not in substantial compliance with 42 C.F.R.
§ 483.13(c) (Tag F225- staff treatment of residents: investigate/report
allegations of abuse) at scope and severity level E. CMS Ex. 26 at 2.

e In April 2009, the facility was not in substantial compliance with 42 C.F.R.
§ 483.65 (Tag F441- infection control) at scope and severity level F. CMS Ex. 26
at 2-3.

e In February 2008, the facility was not in substantial compliance with 42 C.F.R.
§ 483.75()(1) (Tag F514 -administration: clinical records). CMS Ex. 26 at 3.

This history alone justifies increasing the per-day penalties well beyond the minimum
amounts mandated by the regulations.

With respect to financial condition, the facility has the burden of proving, by a
preponderance of the evidence, that paying the CMP would render it insolvent or would
compromise the health and safety of its residents. Van Duyn Home & Hosp., DAB No.
2368 (2011); Gilman Care Ctr., DAB No. 2357 (2010). Petitioner points out that the
facility has filed for bankruptcy but proffers no financial documentation or testimony to
establish its inability to pay. To meet the standard for lowering a CMP based on financial
condition, claims must be supported by compelling financial documentation. In
Guardian Care Nursing & Rehabilitation Center, DAB No. 2260 (2009), for example,
the facility could not even afford to represent itself on appeal. Its Medicaid census was
90%; its annual shortfall was $250,000; and it relied on charitable contributions for its
continuing viability. The Board nevertheless criticized the absence of financial
documentation and concluded that the facility had not established that additional
resources would not be available. But see Columbus Nursing & Rehab. Ctr., DAB No.
2505 (2013) (finding that the absence of documentation regarding the facility’s financial
condition did not preclude ALJ from concluding, based on witness testimony, that
financial condition justified reducing the CMP).

Petitioner has not shown, nor even alleged, that paying the penalty would cause it to go
out of business. The evidence therefore does not justify lowering the CMP based on its
financial condition.

Applying the remaining factors, I find that the facility’s widespread disregard for resident
safety justifies the penalties imposed. The deficiencies went well beyond the actions (or
inaction) of one or two individuals. The DON and multiple staff members repeatedly
13

disregarded facility policies when they declined to investigate, report, and protect the
residents. The facility’s administrator seems to have abdicated all responsibility for the
actions of her designee, taking virtually no role in overseeing the DON’s actions and
insuring that she followed facility policies. The facility is culpable for these failings.

For these reasons, I find that the CMPs are reasonable.
Conclusion

The uncontroverted evidence establishes that, from March 17 through June 11, 2013, the
facility was not in substantial compliance with Medicare participation requirements, and,
from March 17 through 22, 2013, those deficiencies posed immediate jeopardy to
resident health and safety. The penalties imposed — $6,550 per day for the period of
immediate jeopardy, $200 for the period of substantial noncompliance — are reasonable.

I therefore grant CMS’s motion for summary judgment.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

